United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40968
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER GONZALEZ-HERNANDEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-304-1
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Javier Gonzalez-Hernandez appeals from his conviction of

illegal reentry following deportation.

     Gonzalez contends that the “felony” and “aggravated felony”

sentencing-enhancement provisions of 8 U.S.C. § 1326(b) are

facially unconstitutional because Almendarez-Torres v. United

States, 523 U.S. 224 (1998), has been undercut by later Supreme

Court opinions.   Gonzalez concedes that his argument is

foreclosed by existing precedent, but he raises it to preserve it


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40968
                                 -2-

for further review.    Gonzalez contends that Blakely v.

Washington, 124 S. Ct. 2531 (2004), is applicable to his sentence

if Almendarez-Torres is overruled.   Gonzalez’s Almendarez-Torres

contention is foreclosed.    See United States v. Dabeit, 231 F.3d
979, 984 (5th Cir. 2000).

     Gonzalez contends that his sentencing under the formerly

mandatory Sentencing Guidelines was plainly erroneous and

reversible pursuant to United States v. Booker, 125 S. Ct. 738

(2005).   Gonzalez cannot demonstrate reversible plain error

because he cannot show that the district court’s error affected

his sentence.    See United States v. Valenzuela-Quevedo, 407 F.3d
728, 732-33 (5th Cir. 2005), petition for cert. filed (July 25,

2005) (No. 05-5556).

     AFFIRMED.